DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ after final submission, filed on 06/14/2022, in response to claims 14-15 rejection from the final office action (03/03/2022), by amending claims 14-15 is NOT entered as Applicants argument is not persuasive.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
In regarding to claim interpretation, Applicants argue that claim does not recite anything with respect to the process and US 10,991,883 with similar dimensional relationship was allowed, see the middle of page 11 to the top of page 12.
This argument is found not persuasive.
The examiner maintains that the determining the satisfaction of equation(s) is a process, the cited deposition mask is a product after this determining process.
The examiner is not the venue to determine the validity of another patent. Applicants have the option to appeal the previous claim set, and submit RCE for the new claim set and appeal to determine whether the claimed subject matter is product by process claim. 
In regarding 112(b) rejection, see the lower portion of page 12, the proposed amendment will overcome the rejection if submitted in a separate paper.
In regarding to 35 USC 103 rejection over Wu ‘576, Applicants argue ‘576 does not teach the dimensional relationship in claims 14 and 15, see the bottom of page 13.  
This argument is found not persuasive.
The claimed deposition mask is a physical device, the process of determining whether the deposition mask satisfying a particular equation is not part of the device. 
By a different selection method of ‘576 to achieve the accuracy of the manufacturing of metal mask as taught by ‘576, the final product would have been the same, at least for a very accurate. For example, a mask that happened to exactly fit the mask specification would surely fit Applicants’ equation(s) as the left hand side of the question(s) is/are zero, no matter what predetermined designed value(s) is/are, and not matter what equation(s) was/were used during quality determining step.

The examiner also notices Applicants’ selection process requires both equations (see Figs. 29-46) while claims 14 and 15 each require only one of these two equations, not even fully describing the selection process if these are process claims.

The examiner notices Applicants previously argue that previous prior arts does not disclose “position deviations dx and dy are compared with design value”, the comparison is clearly a process of making/selection of mask.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716